



EXHIBIT 10.20
BELLRING BRANDS, INC.
DEFERRED COMPENSATION PLAN
FOR DIRECTORS
Effective January 1, 2020



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






BELLRING BRANDS, INC.
DEFERRED COMPENSATION PLAN
FOR DIRECTORS
Effective
January 1, 2020


TABLE OF CONTENTS
Page
PREAMBLE1
Article I DEFINITIONS    2
Article II PARTICIPATION IN THE PLAN    6
2.1Eligibility    6
2.2Commencement of Participation    6
Article III ACCOUNTS    7
3.1Deferral Election    7
3.2Account Reflecting Deferred Compensation    7
3.3Credits or Charges.    7
3.4Company Matching Deferral.    8
3.5Investment, Management and Use    8
3.6Valuation of Stock    8
Article IV FUNDS    9
4.1Fund Selection    9
4.2Exchange    9
Article V DISTRIBUTION OF ACCOUNT    10
5.1Time of Distribution.    10
5.2Amount Distributed    11
5.3Method of Distribution    11
5.4Form of Payment    11
5.5Distribution Upon Death    11
5.6Designation of Beneficiary    12
5.7Shares Available    12
Article VI NON-ASSIGNABILITY    13
6.1Non-Assignability    13
Article VII VESTING    14
7.1Vesting    14
Article VIII AMENDMENT OR TERMINATION OF THE PLAN    15


i



--------------------------------------------------------------------------------





8.1Power to Amend Plan    15
8.2Distribution of Plan Benefits Upon Termination    15
8.3When Amendments Take Effect    15
8.4Restriction on Retroactive Amendments    15
Article IX PLAN ADMINISTRATION    16
9.1Powers of the Committee    16
9.2Indemnification    16
9.3Claims Procedure    17
9.4Expenses    18
9.5Conclusiveness of Action    18
9.6Release of Liability    18
Article X MISCELLANEOUS    19
10.1Plan Not a Contract of Employment    19
10.2No Rights Under Plan Except as Set Forth Herein; Unsecured General Creditor
Status    19
10.3Rules    19
10.4Withholding of Taxes    19
10.5Severability    19
10.6409A Compliance    19
10.7Participant Responsibility    19
10.8Rules of Construction    20








ii



--------------------------------------------------------------------------------






BELLRING BRANDS, INC.
DEFERRED COMPENSATION PLAN
FOR DIRECTORS
Effective as of
January 1, 2020




1



--------------------------------------------------------------------------------






PREAMBLE


The purpose of the Plan is to enhance the profitability and value of BellRing
Brands, Inc. (the “Company”) for the benefit of its stockholders by providing a
nonqualified deferred compensation program to attract and retain qualified
Directors who have made or will make important contributions to the success of
the Company.









2



--------------------------------------------------------------------------------






Article I

DEFINITIONS
As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:
1.1    “Account” means the bookkeeping account established for each Participant
to reflect amounts credited to such Participant under the Plan.
1.2    “Acquiring Person” means any person or group of Affiliates or Associates
who is or becomes the beneficial owner, directly or indirectly, of 20% or more
of the outstanding Stock.
1.3    “Affiliate” or “Associate” shall have the meanings ascribed to such terms
in Rule 12b-2 of the General Rules and Regulations under the Exchange Act.
1.4    “Allocation Date” means each day the New York Stock Exchange is open for
business.
1.5    “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled, to receive any amount credited to his or her Account that
remains undistributed at his or her death.
1.6    “Board” means the Board of Directors of the Company.
1.7    “Change in Control” means any of the following:
(i)    Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board.
(ii)    An individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) directly or indirectly acquires or beneficially
owns (as defined in Rule 13d-3 under the Exchange Act, or any successor rule
thereto) (in each case, together with such individual’s, entity’s or group’s
prior ownership of the Company) the right to direct the vote with respect to
more than 50% of the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (“Voting
Control”), provided, however, that the following acquisitions and beneficial
ownership shall not constitute a Change in Control;
(A)    any direct or indirect acquisition or beneficial ownership by the
Company, Post Holdings, Inc. or any of its and their subsidiaries,


(B)    the direct or indirect acquisition or beneficial ownership of additional
securities of the Company entitled to vote generally in the election of
directors or of the right to direct the vote of such securities by an
individual, entity or group who already beneficially owns Voting Control, or


3



--------------------------------------------------------------------------------





(C)    any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company or one of more of its
subsidiaries.
(iii)    Consummation of a reorganization, merger, share exchange or
consolidation (a “Business Combination”), unless in each case following such
Business Combination:
(A)    all or substantially all of the individuals, entities or groups who were
the beneficial owners of Voting Control immediately prior to such Business
Combination beneficially own, directly or indirectly, the right to direct the
vote with respect to more than 50% of the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
or other governing body, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company through one or more subsidiaries);
(B)    no individual, entity or group (excluding any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, the right to direct the
vote with respect to more than 50% of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors or other governing body, as the case may be, of the entity
resulting from such Business Combination, except to the extent that such
individual, entity or group beneficially owned Voting Control prior to the
Business Combination; and
(C)    at least a majority of the members of the board of directors or other
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, approving such Business Combination.
(iv)    The Company shall sell or otherwise dispose of all or substantially all
of the assets of the Company (in one transaction or a series of transactions).
(v)    The stockholders of the Company shall approve a plan to liquidate or
dissolve the Company and the Company shall commence such liquidation or
dissolution of the Company.


Notwithstanding the foregoing, any direct or indirect spin-off, split-off or
similar transaction involving Company securities by any stockholder of the
Company to the stockholder’s stockholders shall not constitute a Change in
Control. Notwithstanding anything herein to the contrary, an event described
herein shall be considered a Change in Control hereunder only if it also
constitutes a “change in control event” under Section 409A of the Code.
1.8    “Code” means the Internal Revenue Code of 1986 and the regulations
promulgated thereunder, as amended from time to time.


4



--------------------------------------------------------------------------------





1.9    “Committee” means the Corporate Governance and Compensation Committee of
the Board or its delegee.
1.10    “Company” means BellRing Brands, Inc., a Delaware corporation, and any
successor thereto.
1.11    “Company Matching Contributions” means the Company contributions
described in Section 3.4.
1.12    “Compensation” means a Participant’s annual retainer (which may be
earned and become payable on a monthly or quarterly basis) from the Company for
service on the Board.
1.13    “Continuing Director” means any member of the Board, while such person
is a member of the Board, who is not an Affiliate or Associate of an Acquiring
Person or of any such Acquiring Person’s Affiliate or Associate and was a member
of the Board prior to the time when such Acquiring Person became an Acquiring
Person, and any successor of a Continuing Director, while such successor is a
member of the Board, who is not an Acquiring Person or an Affiliate or Associate
of an Acquiring Person or a representative or nominee of an Acquiring Person or
of any Affiliate or Associate of such Acquiring Person and is recommended or
elected to succeed the Continuing Director by a majority of the Continuing
Directors.
1.14    “Deferral Account” means the Account established pursuant to
Section 3.2.
1.15    “Deferral Election” means an agreement between a Participant and the
Company under which the Participant agrees to a deferral of his or her
Compensation in accordance with Section 3.1 as follows:
(a)    a specified percentage (from 0% to 100%) of a Participant’s Compensation;
(b)    all of a Participant’s Compensation to up to a specified dollar amount;
or
(c)    all of a Participant’s Compensation in excess of a specified dollar
amount.
1.16    “Director” means a member of the Board.
1.17    “Effective Date” means January 1, 2020.
1.18    “401(k) Plan” means the BellRing Brands, Inc. 401(k) Plan.
1.19     “Exchange Act” means the Securities Exchange Act of 1934 as amended.
1.20    “Fund” means one or more of the measurement investment funds available
under the Plan for purposes of crediting or debiting hypothetical investment
gains and losses to the Accounts of Participants. The investment funds available
under the Plan shall be identical to the extent possible to those approved by
the Employee Benefits Trustees Committee under the


5



--------------------------------------------------------------------------------





401(k) Plan. Each Fund shall be subject to all terms, conditions and fees
established from time to time by the Fund sponsor.
1.21    “Incumbent Board” means the group of directors consisting of (i) those
individuals who, as of the effective date of the Plan constituted the Board; and
(ii) any individuals who become directors subsequent to such effective date
whose appointment, election or nomination for election by the stockholders of
the Company was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board. The Incumbent Board shall exclude any individual
whose initial assumption of office occurred (iii) as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of an individual, entity or group (other than a solicitation of proxies
by the Incumbent Board) or (iv) with the approval of the Incumbent Board but by
reason of any agreement intended to avoid or settle a proxy contest.
1.22    “Matching Contributions Account” means the Account established pursuant
to Section 3.4(a).
1.23 “Parent” means a “parent” within the meaning of Rule 405 of the Securities
Act of 1933, as amended, or any successor provision.
1.24
“Participant” means any Director who participates in the Plan.

1.25    “Plan” means the BellRing Brands, Inc. Deferred Compensation Plan for
Directors, as originally adopted and as from time to time amended.
1.26    “Plan Year” means the accounting year of the Plan, which ends on
December 31.
1.27    “Separation from Service” means a separation from service with the
Company within the meaning of Section 409A of the Code.
1.28    “Stock” means the Company’s $.01 par value Class A common stock or any
such other security outstanding upon the reclassification of the Company’s Class
A common stock, including, without limitation, any Stock split-up, Stock
dividend, or other distributions of stock in respect of Stock, or any reverse
Stock split-up, or recapitalization of the Company or any merger or
consolidation of the Company with any Affiliate, or any other transaction,
whether or not with or into or otherwise involving an Acquiring Person.
1.1    “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152 of the Code
(without regard to 152(b)(1), (b)(2) and (d)(1)(B)) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The Company will determine the existence of an Unforeseeable
Emergency, based on the supporting facts, circumstances, and documentation
provided by the Participant.


6



--------------------------------------------------------------------------------














7



--------------------------------------------------------------------------------






ARTICLE II    

PARTICIPATION IN THE PLAN

2.1    Eligibility. Participation in the Plan shall be limited to Directors who
earn Compensation.

2.2    Commencement of Participation. To participate in the Plan, a Director
shall defer Compensation earned during a Plan Year by making a Deferral Election
with respect to such Compensation, in the manner set forth in Section 3.1.









8



--------------------------------------------------------------------------------






ARTICLE III    

ACCOUNTS

3.1    Deferral Election. Each Plan Year, a Participant may execute a Deferral
Election under which he or she may elect to defer all or a portion of his or her
Compensation earned during such Plan Year until his or her Separation from
Service. A Deferral Election is irrevocable upon the beginning of the Plan Year
to which it applies. Any Deferral Election shall be made prior to the
commencement of the Plan Year in which the Compensation that is the subject of
the Deferral Election will be earned. Notwithstanding the foregoing, an
individual who first becomes a Director subsequent to the first day of any Plan
Year (and was not previously eligible to participate in a plan which is treated
with this Plan as one plan under Treasury Regulation section 1.409A-1(c)(2)) may
make a Deferral Election, applicable to the period from the Director’s initial
entry date to the end of the Plan Year, provided the Deferral Election is made
within 30 days of becoming a Director and prior to the performance of services
by a Participant for the period covered by the election. Each Deferral Election
shall be in a form designated by the President and Chief Executive Officer or
the Senior Vice President and General Counsel of the Company and consistent with
the terms of the Plan.

3.2    Account Reflecting Deferred Compensation. The Company shall establish and
maintain a separate Account for each Participant which shall reflect the amount
of the Participant’s total contributions under this Plan and all credits or
charges under Section 3.3 from time to time. All amounts credited or charged to
a Participant’s Account hereunder shall be in a manner and form determined
within the sole discretion of the Committee. The amount of a Participant’s
Compensation deferred by a Deferral Election and all earnings thereon shall be
credited to the Participant’s Deferral Account as soon as administratively
practicable.

3.3    Credits or Charges.
(a)    Earnings or Losses. As of each Allocation Date during a Plan Year, a
Participant’s Account shall be credited or debited with earnings or losses
approximately equal to the earnings, gain or loss on the Funds indicated as
preferred by a Participant for the Plan Year or for the portion of such Plan
Year in which the Account is deemed to be invested.
(b)    Balance of Account. As of each Allocation Date, the amount credited to a
Participant’s Account shall be the amount credited to his or her Account as of
the immediately preceding Allocation Date, plus the Participant’s contribution
credits since the immediately preceding Allocation Date, minus any amount that
is paid to or on behalf of a Participant pursuant to this Plan subsequent to the
immediately preceding Allocation Date, plus or minus any hypothetical investment
gains or losses determined pursuant to Section 3.3(a) above.
(c)    Change in Control. Upon a Change in Control, all amounts deemed to be
invested in the BellRing Brands, Inc. Common Stock Fund shall be immediately
converted to a Fund that is a money market fund.


9



--------------------------------------------------------------------------------






3.4    Company Matching Deferral.
(a)    Company Matching Deferral. Upon a Participant’s deferral credited to the
BellRing Brands, Inc. Common Stock Fund, the Company shall credit the
Participant’s Account with an additional amount credited to the BellRing Brands,
Inc. Common Stock Fund equal to 33-1/3% of the Participant’s deferral. Such
Company matching contributions and all earnings thereon are hereinafter referred
to as “Company Matching Contributions.” Company Matching Contributions for a
Participant shall be credited to the Participant’s Matching Contributions
Account at the same time as the related Participant’s Deferral Election amounts
are credited pursuant to Section 3.2. Notwithstanding anything herein to the
contrary, in no event shall a Company matching contribution be made with respect
to a deferral that was initially credited to a Fund other than the BellRing
Brands, Inc. Common Stock Fund.
(b)    Investment of Company Matching Contributions. All Company Matching
Contributions credited to a Participant shall be deemed to be invested in the
BellRing Brands, Inc. Common Stock Fund.

3.5    Investment, Management and Use. The Company shall have sole control and
discretion over the investment, management and use of all amounts credited to a
Participant’s Account until such amounts are distributed pursuant to Article V.
Notwithstanding any other provision of this Plan or any notice, statement,
summary or other communication provided to a Participant that may be interpreted
to the contrary, the Funds are to be used for measurement purposes only, and a
Participant’s election of any such Fund, the determination of credits and debits
to his or her Account based on such Funds, the Company’s actual ownership of
such Funds, and any authority granted under this Plan to a Participant to change
the investment of the Company’s assets, if any, may not be considered or
construed in any manner as an actual investment of the Account in any such Fund
or to constitute a funding of this Plan.

3.6    Valuation of Stock. In any situation in which it is necessary to value
Stock, the value of the Stock shall be the closing price as reported by the New
York Stock Exchange — Composite Transactions on the date in question, or, if the
Stock is not quoted on such composite tape or if the Stock is not listed on such
exchange, on the principal United States securities exchange registered under
the Exchange Act, on which the Stock is listed, or if the Stock is not listed on
any such exchange, the average of the closing bid quotations with respect to a
share of the Stock during the ten (10) days immediately preceding the date in
question on the Financial Industry Regulatory Authority (FINRA) Market Data
Center, or if no such quotations are available, the fair market value on the
date in question of a share of the Stock as determined by a majority of the
Continuing Directors in good faith.









10



--------------------------------------------------------------------------------






ARTICLE IV    

FUNDS

4.1    Fund Selection. Except for Company Matching Contributions described in
Section 3.4, the rate at which earnings and losses shall be credited to a
Participant’s Account shall be determined in accordance with one or more Funds
selected by the Participant; if a Participant does not select a Fund the Fund
applicable for that Participant shall be the Fund that is a money market fund.
If a Fund elected by a Participant is removed, a Fund selected by the Employee
Benefit Trustees Committee under the 401(k) Plan shall apply in its place until
the Participant elects a replacement Fund. For purposes of calculating earnings
and losses attributable to a Fund, any amount shall be deemed to be invested in
the Fund as of the date determined appropriate by the Committee.

4.2    Exchange. Subject to the next sentence and any limitations established by
the Committee, including the timeliness of a request, a Participant may exchange
Funds as of the close of each business day. An amount attributable to an
investment in the BellRing Brands, Inc. Common Stock Fund may not be exchanged
for another Fund.









11



--------------------------------------------------------------------------------






ARTICLE V    

DISTRIBUTION OF ACCOUNT

5.1    Time of Distribution.
(a)    General. Payment of the amount credited to a Participant’s Account shall
be made or commence as soon as administratively practicable following the
earlier of the following:
(i)    the occurrence of an Unforeseeable Emergency; provided that a withdrawal
with respect to an Unforeseeable Emergency may not exceed the amount necessary
to satisfy the emergency need, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets itself would not cause
severe financial hardship); or
(ii)    the Participant’s Separation from Service.
(b)    Specified Employee. Notwithstanding any provision of the Plan to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A of the Code, no portion of his or her Account shall be distributed
on account of a Separation of Service before the earlier of (a) the date which
is six (6) months following the date of the Participant’s Separation of Service,
or (b) the date of death of the Participant. Amounts that would have been paid
during the delay will be paid on the first business day following the end of the
six-month delay. The Company’s specified employees shall be determined in
accordance with the special rules for spin-offs under Treas. Reg.
Section 1.409A-1(i)(6)(iii), or any successor thereto, for the period indicated
in such regulation.
(c)    Deferred Time of Payment. In the discretion of the Committee, a
Participant may elect to modify the form and time at which payment of his or her
benefit shall be paid, in accordance with the following:


(i) any such election must be received by the Committee or its designee no less
than twelve (12) months prior to the Participant’s scheduled payment date (or,
in the case of annual installments pursuant to Section 5.3(b) or 5.3(c) twelve
(12) months prior to the date the first amount was scheduled to be paid), if
applicable;
(ii) The election shall not take effect until twelve (12) months after the date
on which the new election is made; and


12



--------------------------------------------------------------------------------





(iii) the payment with respect to which such election is made is deferred for a
period of not less than 5 years from the date the payment otherwise would have
been made (or, in the case of annual installments pursuant to Section 5.3(b) or
5.3(c), 5 years from the date the first amount was schedule to be paid).
(d)    Limitations. The Committee, in its discretion, may limit the number of
times a Participant may modify his or her elected time of payment and establish
such other limitations as it deems advisable for the proper administration of
the Plan. The time or schedule of any payment under the Plan may not be
accelerated except as permitted pursuant to Section 409A of the Code.

5.2    Amount Distributed. The amount distributed to a Participant shall be
determined as of the Allocation Date as of which distribution is made, or as of
the most recent Allocation Date preceding the date as of which distribution is
made, pursuant to the Company’s practice for different methods of distributions,
with actual payment occurring as soon as practicable thereafter.

5.3    Method of Distribution. Distribution under this Plan may be made in any
of the following forms elected by the Participant on his or her Deferral
Election, subject to change pursuant to Section 5.1:
(a)    Single payment in the form(s) determined pursuant to Section 5.4;
(b)    Annual installments over five years; or
(c)    Annual installments over ten years.
If a Participant does not make a timely election for the method of distribution,
his or her method of distribution shall be a single payment in the form(s)
determined pursuant to Section 5.4. Notwithstanding anything to the contrary, a
Participant’s Account shall be paid in a lump sum if the balance does not exceed
the dollar amount under Code section 402(g)(1)(B) ($19,500 for 2020), and if the
payment results in the termination and liquidation of the Participant’s entire
interest under the Plan, and any other plans that are treated with this Plan as
one plan under Treasury Regulation section 1.409A-1(c)(2).

5.4    Form of Payment. Subject to the approval of the Company’s stockholders,
amounts payable with respect to the BellRing Brands, Inc. Common Stock Fund
shall be paid in Stock. Amounts payable with respect to Funds other than the
BellRing Brands, Inc. Common Stock Fund shall be paid in cash, subject to the
Committee’s discretion to make payment with respect to any Participant in whole
or in part in Stock. To the extent any amount payable with respect to the
BellRing Brands, Inc. Common Stock Fund is to be paid in cash, the amount
payable shall be the amount of BellRing Brands, Inc. Common Stock Fund units
credited to the Participant’s Account multiplied by the per unit fair market
value, as determined by the Company, on the date of the Participant’s Separation
from Service or Unforeseeable Emergency, with interest accruing at the rate of
the Fund that is a money market fund from such date of Separation


13



--------------------------------------------------------------------------------





from Service or Unforeseeable Emergency until the time of distribution, unless
otherwise later selected by a Participant and as permitted by the Committee.

5.5    Distribution Upon Death. If a Participant dies before commencing the
payment of his or her Account, the unpaid Account balance shall be paid to a
Participant’s designated Beneficiary in a single payment in the forms determined
pursuant to Section 5.4 within sixty (60) days following the Participant’s date
of death.

5.6    Designation of Beneficiary. A Participant shall designate a Beneficiary
on a form to be supplied by the Company. The Beneficiary designation may be
changed by the Participant at any time, but any such change shall not be
effective until the Beneficiary designation form completed by the Participant is
delivered to and received by the Company. In the event that the Company receives
more than one Beneficiary designation form from the Participant, the form
bearing the most recent date shall be controlling. If the Company does not have
a valid Beneficiary designation of a Participant at the time of the
Participant’s death, then the Participant’s Beneficiary shall be the
Participant’s surviving spouse, or if none, the Participant’s estate.

5.7    Shares Available. Subject to the provisions of this section, and the
approval of the Company’s stockholders, the maximum number of shares of Stock
that may be delivered to Participants and beneficiaries under the Plan shall be
300,000. The shares of Stock with respect to which distributions may be made
under the Plan shall be shares of Stock currently authorized but unissued or
currently held or subsequently acquired by the Company as treasury shares of
Stock, including shares of Stock purchased in the open market or in private
transactions. The Company shall make automatic and appropriate adjustments in
the aggregate number and type of securities that may be issued, represented, and
available for delivery to Participants and beneficiaries under the Plan to give
effect to adjustments made in the number or type of shares through a dissolution
or liquidation of the Company, a sale of substantially all of the assets of the
Company, a merger or consolidation of the Company with or into any other
corporation, regardless of whether the Company is the surviving corporation, a
statutory share exchange involving capital stock of the Company, a divestiture,
distribution of assets to stockholders (other than ordinary cash dividends),
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, stock compensation or exchange, rights offering, spin-off
or other relevant change, provided that fractional shares of Stock shall be
rounded to the nearest whole share of Stock, for which purpose one-half share
shall be rounded down to the nearest whole share.









14



--------------------------------------------------------------------------------






ARTICLE VI    

NON-ASSIGNABILITY

6.1    Non-Assignability. Neither a Participant nor any Beneficiary of a
Participant shall have any right to commute, sell, assign, pledge, transfer or
otherwise convey the right to receive his or her Account until his or her
Account is actually distributed to a Participant or his or her Beneficiary. The
portion of the Account which has not been distributed shall not be subject to
attachment, garnishment or execution for the payment of any debts, judgments,
alimony or separate maintenance and shall not be transferable by operation of
law in the event of bankruptcy or insolvency of a Participant or a Participant’s
Beneficiary.









15



--------------------------------------------------------------------------------






ARTICLE VII    

VESTING

7.1    Vesting. Each Participant shall be fully (100%) vested in his or her
entire Account balance at all times.









16



--------------------------------------------------------------------------------






ARTICLE VIII    

AMENDMENT OR TERMINATION OF THE PLAN

8.1    Power to Amend Plan. The power to amend, modify or terminate this Plan at
any time is reserved to the Committee, except that the Chief Executive Officer
of the Company may make amendments to resolve ambiguities, supply omissions and
cure defects, any amendments deemed necessary or desirable to comply with
federal tax law or regulations to avoid adverse tax consequences, which shall be
reported to the Committee. Notwithstanding the foregoing, no amendment,
modification or termination which would reasonably be considered to be adverse
to a Participant or Beneficiary may apply to or affect the terms of any deferral
of Compensation prior to the effective date of such amendment, modification or
termination, without the consent of the Participant or Beneficiary affected
thereby. Any amendment made to this Plan shall be in accordance with Code
section 409A and the regulations thereunder. Any amendment made in accordance
with this Section 8.1 is binding upon all Participants and their Beneficiaries,
the Committee and all other parties in interest.

8.2    Distribution of Plan Benefits Upon Termination. Upon the full termination
of the Plan, the Committee shall direct the distribution of the benefits of the
Plan to the Participants in a manner that is consistent with and satisfies the
provisions of Article V and Section 409A of the Code to the extent applicable.

8.3    When Amendments Take Effect. A resolution amending or terminating the
Plan becomes effective as of the date specified therein.

8.4    Restriction on Retroactive Amendments. No amendment may be made that
retroactively deprives a Participant of any benefit accrued before the date of
the amendment.









17



--------------------------------------------------------------------------------






ARTICLE IX    

PLAN ADMINISTRATION

9.1    Powers of the Committee. In carrying out its duties with respect to the
general administration of the Plan, the Committee has, in addition to any other
powers conferred by the Plan or by law, the following powers, which the Board or
the Committee may delegate to officers of the Company or its Parent:
(a)    to determine all questions relating to eligibility to participate in the
Plan;
(b)    to compute and certify to an appropriate party the amount and kind of
distributions payable to Participants and their Beneficiaries;
(c)    to maintain all records necessary for the administration of the Plan that
are not maintained by any record keeper;
(d)    to interpret the provisions of the Plan and to make and publish such
rules for the administration of the Plan as are not inconsistent with the terms
thereof;
(e)    to establish and modify the method of accounting for the Plan;
(f)    to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and
(g)    to perform any other acts necessary and proper for the administration of
the Plan.

9.2    Indemnification.
(a)    Indemnification of Members of the Committee by the Company. The Company
agrees to indemnify and hold harmless each member of the Committee against any
and all expenses and liabilities arising out of his or her action or failure to
act in such capacity, excepting only expenses and liabilities arising out of his
or her own willful misconduct or gross negligence. This right of indemnification
is in addition to any other rights to which any member of the Committee may be
entitled.
(b)    Liabilities for Which Members of the Committee are Indemnified.
Liabilities and expenses against which a member of the Committee is indemnified
hereunder include, without limitation, the amount of any settlement or judgment,
costs, counsel fees and related charges reasonably incurred in connection with a
claim asserted or a proceeding brought against him or her or the settlement
thereof.
(c)    Company’s Right to Settle Claims. The Company may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Committee when such settlement appears to be in the best interests of the
Company.


18



--------------------------------------------------------------------------------






9.3    Claims Procedure. A Participant or Beneficiary or other person who feels
he or she is entitled to a benefit or right provided under the Plan (hereinafter
referred to as “Claimant”) may make a claim, i.e., a request for benefits under
this Plan, pursuant to the following procedures.
(a)    Company Action. The Company shall, within 90 days after its receipt of
such claim, make its determination. However, if special circumstances require an
extension of time for processing the claim, the Company shall furnish the
Claimant, within 90 days after its receipt of such claim, written notification
of the extension explaining the circumstances requiring such extension and the
date that it is anticipated that such written statement will be furnished, and
shall provide such Claimant with its determination not later than 180 days after
receipt of the Claimant’s claim.
In the event the claim is denied, the Company shall provide such Claimant a
written statement of the Adverse Benefit Determination, as defined in Subsection
(d) below. The notice of Adverse Benefit Determination shall be delivered or
mailed to the Claimant by certified or registered mail to his or her last known
address, which statement shall contain the following:
(i)    the specific reason or reasons for Adverse Benefit Determination;
(ii)    a reference to the specific provisions of the Plan upon which the
Adverse Benefit Determination is based;
(iii)    a description of any additional material or information that is
necessary for the Claimant to perfect the claim;
(iv)    an explanation of why that material or information is necessary; and
(v)    an explanation of the review procedure provided below.
(b)    Procedures for Appealing an Adverse Benefit Determination. Within 60 days
after receipt of a notice of an Adverse Benefit Determination as provided above,
if the Claimant disagrees with the Adverse Benefit Determination, the Claimant,
or his or her authorized representative, may request, in writing, that the
Committee review his or her claim and may request to appear before the Committee
for such review. If the Claimant does not request a review of the Adverse
Benefit Determination within such 60-day period, he or she shall be barred and
estopped from appealing the Company’s Adverse Benefit Determination. Any appeal
shall be filed with the Committee at the address prescribed by the Committee,
and it shall be considered filed on the date it is received by the addressee.
The Claimant shall have the rights to:
(i)    submit written comments, documents, records and other information
relating to the claim for benefits; other information relevant to his or her
claim for benefits.


19



--------------------------------------------------------------------------------





(ii)    request, free of charge, reasonable access to, and copies of all
documents, records and other information relevant to his or her claim or
benefits.
(c)    Response on Appeal. Within 60 days after receipt by the Committee of a
written application for review of a Claimant’s claim, the Committee shall notify
the Claimant of its decision by delivery or by certified or registered mail to
his or her last known address; provided, however, in the event that special
circumstances require an extension of time for processing such application, the
Committee shall so notify the Claimant of its decision not later than 120 days
after receipt of such application.
In the event the Committee’s decision on appeal is adverse to the Claimant, the
Committee shall issue a written notice of an Adverse Benefit Determination on
Appeal that will contain all of the following information, in a manner
calculated to be understood by the Claimant:
(i)    the specific reason(s) for the Adverse Benefit Determination on Appeal;
(ii)    reference to specific plan provisions on which the benefit determination
is based;
(iii)    a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits.
(d)    Definition. As used herein, the term “Adverse Benefit Determination”
shall mean a determination that results in any of the following: the denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of the
Claimant’s eligibility to participate in the Plan.
(e)    A Claimant may bring a legal action with respect to a claim only if (i)
all procedures described above have been exhausted, and (ii) the action is
commenced within ninety (90) days after a decision on review is furnished. In
light of the Company’s substantial contacts with the State of Missouri and the
fact that the Company is headquartered in St. Louis, Missouri, any legal action
brought by a Claimant shall be filed and conducted exclusively in the federal
courts in the Eastern District of Missouri.

9.4    Expenses. All expenses of the Committee with respect to the Plan shall be
paid by the Company.

9.5    Conclusiveness of Action. Any action on matters within the discretion of
the Committee will be conclusive, final and binding upon all Participants and
upon all persons claiming any rights under the Plan, including Beneficiaries.

9.6    Release of Liability. By participating in the Plan, each Participant and
Beneficiary automatically releases the Company, its employees, the Committee,
the Board and


20



--------------------------------------------------------------------------------





each member of the Board from any liability due to any failure to follow the
requirements of Code section 409A, unless such failure was the result of an
action or failure to act that was undertaken by the Company in bad faith.









21



--------------------------------------------------------------------------------






ARTICLE X    

MISCELLANEOUS

10.1    Plan Not a Contract of Employment. The adoption and maintenance of the
Plan does not constitute a contract between the Company and any Participant or
to be a consideration for the employment or retention as a member of the Board
of any person. Nothing herein contained gives any Participant the right to be
retained in the employ of the Company or derogates from the right of the Company
to discharge any Participant at any time without regard to the effect of such
discharge upon his or her rights as a Participant in the Plan.

10.2    No Rights Under Plan Except as Set Forth Herein; Unsecured General
Creditor Status. Nothing in this Plan, express or implied, is intended, or shall
be construed, to confer upon or give to any person, firm, association, or
corporation, other than the parties hereto and their successors in interest, any
right, remedy, or claim under or by reason of this Plan or any covenant,
condition, or stipulation hereof, and all covenants, conditions and stipulations
in this Plan, by or on behalf of any party, are for the sole and exclusive
benefit of the parties hereto. The obligations of the Company under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future. The benefits paid under the Plan shall be paid from the general assets
of the Company, and the Participants and any Beneficiary or their heirs or
successors shall be unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder. Notwithstanding the foregoing, nothing in this Section shall preclude
the Company, in its sole discretion, from establishing a “rabbi trust” or other
vehicle in connection with the operation of this Plan, provided that no such
action shall cause the Plan to fail to be an unfunded plan.

10.3    Rules. The Committee shall have full and complete discretionary
authority to construe and interpret provisions of the Plan and to determine a
Participant’s eligibility for benefits on a uniform, nondiscriminatory basis in
similar fact situations. The Committee may adopt such rules as it deems
necessary, desirable or appropriate. All rules and decisions shall be uniformly
applied to all Participants in similar circumstances.

10.4    Withholding of Taxes. The Company shall cause taxes to be withheld from
an Account distributed hereunder as required by law, and shall comply with all
reporting requirements applicable to amounts deferred and distributed under this
Plan.

10.5    Severability. If any provision of this Agreement is determined to be
invalid or illegal, the remaining provisions shall be effective and shall be
interpreted as if the invalid or illegal provision did not exist, unless the
illegal or invalid provision is of such materiality that its omission defeats
the purposes of the parties in entering into this Agreement.

10.6    409A Compliance. If any provision of the Plan is determined not to
comply with Code section 409A, the non-compliant provisions shall be interpreted
and applied in a manner that complies with Code section 409A and implements the
intent of the Plan as closely as possible.


22



--------------------------------------------------------------------------------






10.7    Participant Responsibility. Each Participant is responsible for
reviewing the accuracy of the Company’s implementation of Deferral Elections and
investment allocations. If a Participant fails to notify the Company of an
improper implementation of a Deferral Election or investment allocation within
thirty-one (31) days after receiving the first statement or other communications
implementing the election or allocation, the Participant is deemed to have
elected the implemented Deferral Election or investment allocation.

10.8    Rules of Construction
(a)    Governing law. The construction and operation of this Plan are governed
by the laws of the State of Missouri.
(b)    Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.
(c)    Singular and plural. Unless clearly inappropriate, singular items refer
also to the plural and vice versa.
(d)    Severability. If any provision of this Plan is held illegal or invalid
for any reason, the remaining provisions are to remain in full force and effect
and to be construed and enforced in accordance with the purposes of the Plan as
if the illegal or invalid provision did not exist.


23



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Plan has been executed this 28th day of December 2019.


BELLRING BRANDS, INC.


By: /s/ Craig Rosenthal
Craig Rosenthal
Senior Vice President and General Counsel




24

